     Case 8:20-cv-02268-DOC-DFM Document 1 Filed 12/02/20 Page 1 of 25 Page ID #:1



 1    NATHAN E. SHAFROTH (Bar No. 232505)
 2    COVINGTON & BURLING LLP
      Salesforce Tower, 415 Mission Street
 3    San Francisco, CA 94105-2533
 4    Telephone: + 1 (415) 591-6000
      Facsimile: + 1 (415) 591-6091
 5    nshafroth@cov.com
 6
      ANNA ENGH (pro hac vice forthcoming)
 7    COVINGTON & BURLING LLP
 8    One CityCenter, 850 Tenth Street, N.W.
      Washington, D.C. 20001
 9    Telephone: + 1 (202) 662-6000
10    Facsimile: + 1 (202) 662-6291
      aengh@cov.com
11

12    DAVID LUTTINGER (pro hac vice forthcoming)
      CLÉA P.M. LIQUARD (pro hac vice forthcoming)
13    COVINGTON & BURLING LLP
14    The New York Times Building, 620 Eighth Avenue
      New York, New York 10018
15    Telephone: + 1 (212) 841-1000
16    Facsimile: + 1 (212) 841-1010
      dluttinger@cov.com; cliquard@cov.com
17

18    Attorneys for Defendant Insured McKesson Corporation

19
                               UNITED STATES DISTRICT COURT
20
                     FOR THE CENTRAL DISTRICT OF CALIFORNIA
21

22    ACE PROPERTY AND CASUALTY                     Civil Case No.:
      INSURANCE COMPANY,
23                                                  DEFENDANT MCKESSON
24                Plaintiff,                        CORPORATION’S NOTICE OF
                                                    REMOVAL
25          v.
26                                                  (Removal from the Superior Court of
      MCKESSON CORPORATION;                         California for the County of Orange—
27                                                  Central Justice Center, Case No. 30-
28                and                               2020-01168115-CU-IC-CXC)


                                      NOTICE OF REMOVAL
     Case 8:20-cv-02268-DOC-DFM Document 1 Filed 12/02/20 Page 2 of 25 Page ID #:2



 1

 2    AIU INSURANCE COMPANY; ARCH
      REINSURANCE LIMITED; ARGO RE
 3    LIMITED; ASPEN INSURANCE UK
 4    LIMITED; CANOPIUS UNDERWRITING
      BERMUDA LIMITED; ENDURANCE
 5    SPECIALTY INSURANCE LIMITED;
 6    GOLDEN STATE INSURANCE
      COMPANY LIMITED; GREAT LAKES
 7    INSURANCE COMPANY SE;
 8    IRONSHORE SPECIALTY INSURANCE
      COMPANY; LEXINGTON INSURANCE
 9    COMPANY; LIBERTY SPECIAL
10    MARKETS AGENCY; CERTAIN
      UNDERWRITERS AT LLOYD’S
11    LONDON, SUBSCRIBING TO POLICY
12    NO. B0509B0WCN1500017; CERTAIN
      UNDERWRITERS AT LLOYD’S
13    LONDON, SUBSCRIBING TO POLICY
14    NO. B0509BOWCN1600451; CERTAIN
      UNDERWRITERS AT LLOYD’S
15    LONDON, SUBSCRIBING TO POLICY
16    NO. B0509BOWCN1700408; CERTAIN
      UNDERWRITERS AT LLOYD’S
17    LONDON, SUBSCRIBING TO POLICY
18    NO. 509/DL554610; CERTAIN
      UNDERWRITERS AT LLOYD’S
19    LONDON, SUBSCRIBING TO POLICY
20    NO. B0509BOWCN1600450; CERTAIN
      UNDERWRITERS AT LLOYD’S
21
      LONDON, SUBSCRIBING TO POLICY
22    NO. B0509BOWCN1700419; MARKEL
      AMERICAN INSURANCE COMPANY;
23
      MUNICH REINSURANCE AMERICA,
24    INC.; NATIONAL FIRE & MARINE
      INSURANCE COMPANY; NATIONAL
25
      UNION FIRE INSURANCE COMPANY;
26    NORTH AMERICAN CAPACITY
      INSURANCE COMPANY; SWISS RE
27
      INTERNATIONAL SE; XL INSURANCE
28    AMERICA, INC.; AND DOES 1-50,

                                              2
                                      NOTICE OF REMOVAL
     Case 8:20-cv-02268-DOC-DFM Document 1 Filed 12/02/20 Page 3 of 25 Page ID #:3



 1

 2                 Defendants.

 3

 4
            This action is about whether McKesson Corporation (“McKesson”) has insurance
 5
      coverage for opioid-related lawsuits under commercial umbrella liability policies issued by
 6
     its insurance company, ACE Property and Casualty Insurance Company (“ACE”). ACE
 7
     brought this lawsuit as a peremptory action seeking a declaration that it does not owe
 8
     coverage obligations to McKesson. When the parties to this action are properly aligned in
 9
     accord with the action’s primary purpose, and the citizenship of fraudulently joined parties
10
     is disregarded, there is complete diversity between plaintiff(s) and defendant(s)—and the
11
     amount in controversy exceeds $75,000.            Therefore, in accordance with 28 U.S.C.
12
      §§ 1332(d), 1441, 1446 and 1367, and with full reservation of its claims and defenses,
13
      McKesson gives notice of the removal of this action originally filed in the Superior Court
14
      of the State of California, County of Orange, to the United States District Court for the
15
      Central District of California. In support of this notice of removal, McKesson provides the
16
      required “short and plain statement of the grounds for removal.” 28 U.S.C. § 1446(a); see
17
      also Dart Cherokee Basin Operating Co. v. Owens, 135 S. Ct. 547, 553 (2014) (“By design,
18
      § 1446(a) tracks the general pleading requirement stated in Rule 8(a) of the Federal Rules
19
      of Civil Procedure.”):
20
      I.    NATURE OF REMOVED ACTION
21
            1.     On November 2, 2020, ACE filed this action in the Superior Court of the State
22
      of California for the County of Orange–Central Justice Center, titled ACE Property and
23
      Casualty Insurance Company v. McKesson Corporation, et al. The court designated the
24
      case No. 30-2020-01168115-CU-IC-CXC.
25
            2.     ACE filed its lawsuit in California state court ten days after another McKesson
26
     insurer, AIG, filed a similar lawsuit against McKesson in the United States District Court
27
     for the Northern District of California.      See AIU Insurance Company v. McKesson
28

                                                   3
                                          NOTICE OF REMOVAL
     Case 8:20-cv-02268-DOC-DFM Document 1 Filed 12/02/20 Page 4 of 25 Page ID #:4



 1    Corporation f/k/a McKesson HBOC, Inc., No. 20-cv-07469 (N.D. Cal. Oct. 23, 2020), Dkt.
 2    No. 1.
 3             3.    ACE’s Complaint names two categories of defendants: (1) McKesson, the
 4    insured; and (2) other insurance companies.
 5             4.    The first category of named defendants consists of McKesson, ACE’s insured.
 6    The Complaint asserts a claim against McKesson for declaratory relief finding that ACE
 7    has no obligations under insurance policies it issued to McKesson to defend or indemnify
 8    McKesson in connection with opioid-related lawsuits brought against McKesson. Compl.
 9    ¶¶ 1, 47–52.
10             5.    The second category of named defendants, to which the Complaint refers
11    collectively as “Insurer Defendants,” Compl. ¶ 14, and which this pleading refers to as
12    “Additional Insurers,” consists of the following insurance companies and/or managing
13    agents: AIU Insurance Company; Arch Reinsurance Limited; Argo Re Limited; Aspen
14    Insurance UK Limited; Canopius Underwriting Bermuda Limited; Endurance Specialty
15    Insurance Limited; Golden State Insurance Co. Ltd; Great Lakes Insurance Company SE;
16    Ironshore Specialty Insurance Company; Lexington Insurance Company; Liberty Special
17    Markets Agency; Certain Underwriters at Lloyd’s London, Subscribing to Policy No.
18    B0509BOWCN1500017; Certain Underwriters at Lloyd’s London, Subscribing to Policy
19    No. B0509BOWCN1600451; Certain Underwriters at Lloyd’s London, Subscribing to
20    Policy No. B0509BOWCN1700408; Certain Underwriters at Lloyd’s London, Subscribing
21    to Policy No. 509/DL554610; Certain Underwriters at Lloyd’s London, Subscribing to
22    Policy No. B0509BOWCN1600450; Certain Underwriters at Lloyd’s London, Subscribing
23    to Policy No. B0509BOWCN1700419; Markel American Insurance Company; Munich
24    Reinsurance America, Inc.; National Fire & Marine Insurance Company; National Union
25    Fire Insurance Company; North American Capacity Insurance Company; Swiss Re
26    International SE; and XL Insurance America, Inc. Compl. ¶¶ 14–15a–x.
27             6.    The Complaint alleges, on information and belief, that the Additional Insurers
28    “issued insurance policies to McKesson covering the relevant period of the Opioid

                                                    4
                                            NOTICE OF REMOVAL
     Case 8:20-cv-02268-DOC-DFM Document 1 Filed 12/02/20 Page 5 of 25 Page ID #:5



 1    Lawsuits.” Compl. ¶ 14. The Complaint further alleges that “McKesson asserts that
 2    insurance coverage for the Opioid Lawsuits is available to them under these policies.”
 3    Compl. ¶ 14. The Complaint seeks declaratory relief laying out “the rights and obligations,
 4    if any, of the [Additional Insurers] with respect to coverage for any of the underlying
 5    Opioid Lawsuits under [the] terms, conditions, and exclusions” of insurance policies
 6    allegedly issued to McKesson. Compl. ¶ 54.
 7          7.     The thrust of the Complaint, and nearly all of the allegations, is that ACE
 8    seeks to avoid defending McKesson against opioid-related lawsuits and indemnifying
 9    McKesson for any settlements or judgments in those lawsuits. See Compl. ¶¶ 47–52.
10    Secondary to that, and only in the event that the Court finds that ACE must indemnify
11    McKesson, ACE purports to seek a declaration of the rights and obligations of the
12    Additional Insurers—presumably to determine the amount, if any, for which the Additional
13    Insurers must pay ACE in contribution (although, tellingly, the prayer for relief does not
14    seek any relief as to the Additional Insurers). Id. ¶¶ 53–55.
15          8.     The Complaint incorrectly asserts that all of the Additional Insurers issued
16    insurance policies to McKesson and that “McKesson asserts that insurance coverage for
17    the Opioid Lawsuits is available to them under these policies.” Compl. ¶ 14. In fact, a
18    number of the Additional Insurers did not issue such insurance policies to McKesson and
19    are improperly named by ACE as defendants, presumably in order to defeat diversity
20    jurisdiction and manufacture the appearance of a “comprehensive” action. Those insurers
21    are: Lexington Insurance Company (“Lexington”), Munich Reinsurance America, Inc.
22    (“Munich Reinsurance America”), XL Insurance America, Inc. (“XL Insurance America”),
23    Ironshore Specialty Insurance Company, Markel American Insurance Company, and Swiss
24    Re International SE.
25          9.     There are only three insurance companies named in the Complaint with a
26    principal place of business or place of incorporation that is the same as McKesson. But
27    each of those three defendants are among the Additional Insurers that ACE incorrectly
28

                                                   5
                                          NOTICE OF REMOVAL
     Case 8:20-cv-02268-DOC-DFM Document 1 Filed 12/02/20 Page 6 of 25 Page ID #:6



 1    named as defendants:      Lexington, Munich Reinsurance America, and XL Insurance
 2    America.
 3          10.    When the citizenship of the improperly named defendants is disregarded,
 4    there is complete diversity between the insured McKesson, on the one hand, and ACE and
 5    all of the other Additional Insurers, on the other hand.
 6          11.    Although not necessary to determining this Court’s jurisdiction, it bears
 7    noting that ACE’s improper naming of the purportedly diversity-defeating insurer parties
 8    is not accidental. While ACE alleges that it “does not have copies of those insurance
 9    policies” issued by the Additional Insurers to McKesson, Compl. ¶ 14, in fact ACE has had
10    copies of the policies for the last two-and-a-half years and thus knows the identities of the
11    insurance companies that issued policies to McKesson in the relevant periods.
12          12.    With respect to the three diversity-defeating Additional Insurers referenced in
13    Paragraph 9 above, ACE chose not to name as defendants the foreign-based insurers that
14    in fact issued polices to McKesson, and instead named the U.S. and Delaware-based
15    affiliates of those foreign-based insurers, notwithstanding that ACE had information to the
16    contrary. ACE’s deliberate substitution of incorrect parties for the known correct parties
17    is an improper attempt to defeat federal court jurisdiction.
18          13.    Based on the copies of the policies in ACE’s possession, ACE is also aware
19    that nearly all of the Additional Insurers that in fact issued insurance policies to McKesson
20    (and under which McKesson is seeking coverage for opioid-related losses) have arbitration
21    clauses in their respective policies mandating that any disputes arising under the policies
22    be determined through arbitration in London, UK.               Nevertheless, ACE named as
23    defendants these Additional Insurers with arbitration clauses in their policies in a sham
24    effort to create the appearance of a “comprehensive” action; in fact, ACE had no intention
25    of pursuing these Additional Insurers in a court action. Tellingly, ACE has not served any
26    of the Additional Insurers whose policies contain arbitration clauses, nor did ACE name as
27    a defendant its own Bermuda-based affiliate that issued insurance to McKesson in the
28    relevant periods, but which policy contains an arbitration clause.

                                                    6
                                           NOTICE OF REMOVAL
     Case 8:20-cv-02268-DOC-DFM Document 1 Filed 12/02/20 Page 7 of 25 Page ID #:7



 1           14.   Indeed, in a footnote to its Complaint, ACE implicitly acknowledged the
 2    meritless basis of joining the Additional Insurers by inviting those insurers to request
 3   voluntary dismissal from the action. See Compl. ¶ 16 n.1.
 4           15.   Within three weeks after initiating its lawsuit, ACE had already filed Requests
 5   for Dismissal of 13 of the Additional Insurers—including two of the three named
 6   Additional Insurers that are allegedly incorporated in Delaware. See Ex. B, Part 3 at 9–60.
 7   Others of the few remaining Additional Insurer parties will likely also request dismissal
 8   from the lawsuit.
 9           16.   A copy of the state court docket sheet is attached as Exhibit A. In accordance
10   with 28 U.S.C. § 1446(a), copies of all process, pleadings, and orders served on McKesson
11   in the state court action are attached as Exhibit B, Parts 1–3.
12    II.    TIMELINESS OF REMOVAL
13           17.   McKesson was served with the Complaint on November 2, 2020.
14           18.   In accordance with 28 U.S.C. § 1446(b), this Notice of Removal is timely filed
15    within 30 days of service of plaintiff’s original Complaint. See Murphy Bros., Inc. v.
16    Michetti Pipe Stringing, Inc., 526 U.S. 344, 354-56 (1999) (30-day removal period begins
17    to run upon service of summons and complaint).
18
      III.   PROPRIETY OF VENUE
19
             19.   Venue is proper in this district under 28 U.S.C. § 1441(a) because the state
20
      court where the suit has been pending is in this district. McKesson is filing this Notice of
21
      Removal in the United States District Court for the Central District of California, because
22
      the state court in which the action is pending, the Superior Court of the State of California,
23
      County of Orange, is within this federal judicial district.
24
      IV.    BASIS OF REMOVAL
25
             20.   Removal is proper under 28 U.S.C. §§ 1332 & 1367 because there is complete
26
      diversity and the amount in controversy exceeds $75,000.
27

28

                                                    7
                                           NOTICE OF REMOVAL
     Case 8:20-cv-02268-DOC-DFM Document 1 Filed 12/02/20 Page 8 of 25 Page ID #:8



 1          21.    When the parties are aligned in accord with their interest as insurers versus
 2    insured, there is complete diversity between (1) McKesson (the sole defendant) and (2)
 3    ACE and the properly joined Additional Insurers (plaintiffs). The non-diverse Additional
 4    Insurers are fraudulently joined, and therefore their citizenship does not defeat diversity.
 5    See infra Part IV.A.
 6          22.    In the alternative, diversity of citizenship exists for a second independent
 7    reason: The parties should be properly aligned so that McKesson is the sole plaintiff
 8    asserting claims against ACE for defense and indemnity coverage under McKesson’s
 9    insurance policies issued by ACE. ACE has effectively impleaded the Additional Insurers
10    as third-party defendants. ACE has no contract claim against any of the Additional
11    Insurers—at most ACE is seeking contribution from those Additional Insurers in the event
12    that ACE is found liable to McKesson in the primary action. Because there is complete
13    diversity between McKesson and ACE as the sole plaintiff and defendant, diversity
14    jurisdiction is proper. See infra Part IV.B.
15          23.    Moreover, two of the three purportedly diversity-defeating defendants are the
16    subject of ACE’s Requests for Dismissal, along with 11 other Additional Insurer
17    defendants. Others of the remaining Additional Insurer defendants are also likely to
18    request dismissal.
19          A.     There Is Complete Diversity When the Parties Are Properly Realigned
20                 as Insurers Versus Insured.
21          24.    There is complete diversity of citizenship here because, when the parties are
22    properly realigned so that all insurers, as plaintiffs, are opposite McKesson as the sole
23    defendant, see infra Part IV.A.1, there is complete diversity as between plaintiffs and
24    McKesson: McKesson is a citizen of Delaware and Texas; ACE and all properly joined
25    Additional Insurers are citizens of states or foreign states other than Delaware and Texas,
26    see infra Part IV.A.2; and the citizenship of the other improperly named Additional
27    Insurers is irrelevant for the purposes of diversity jurisdiction because they did not issue
28

                                                     8
                                          NOTICE OF REMOVAL
     Case 8:20-cv-02268-DOC-DFM Document 1 Filed 12/02/20 Page 9 of 25 Page ID #:9



 1    any of the alleged insurance policies to McKesson and are fraudulently joined, see infra
 2    Part IV.A.3.
 3                   1.    Realignment is proper.
 4          25.      It is well recognized in the Ninth Circuit that “[t]he issue of alignment for
 5    purposes of diversity jurisdiction requires a court to ‘look beyond the pleadings’ to the
 6   actual interests of the parties respecting the subject matter of the lawsuit.” Prudential Real
 7   Estate Affiliates, Inc. v. PPR Realty, Inc., 204 F.3d 867, 872 (9th Cir. 2000); see also Scotts
 8   Co. LLC v. Seeds, Inc., 688 F.3d 1154, 1157 (9th Cir. 2012).
 9          26.      To determine whether realignment is proper, the Ninth Circuit asks “what
10   constitutes the primary dispute to the primary purpose of this federal case.” Scotts Co.
11   LLC, 688 F.3d at 1158. Then, “[i]f the interests of a party named as a defendant coincide
12   with those of the plaintiff in relation to the purpose of the lawsuit, the named defendant
13   must be realigned as a plaintiff for jurisdictional purposes.” Cont’l Airlines, Inc. v.
14   Goodyear Tire & Rubber Co., 819 F.2d 1519, 1523 (9th Cir. 1987); see also Prudential
15   Real Estate Affiliates, 204 F.3d at 873 (“We must align for jurisdictional purposes those
16   parties whose interests coincide respecting the ‘primary matter in dispute.’”).
17          27.      Applying those principles, courts routinely realign parties in insurance
18    coverage cases for jurisdictional purposes. In particular, every Court of Appeals that has
19   applied the Ninth Circuit’s “primary purpose” test to insurance coverage cases has found
20   that, for realignment purposes, insurers and insureds belong on opposite sides of the
21   action—even where the insurer asserts claims for contribution against the other insurers.
22   Those courts have reasoned that because the primary issue in such cases is whether the
23   insurers must provide coverage to the insured, any “dispute among the insurers is
24   secondary to whether the insurers are liable to [insured] and is hypothetical until the
25   insurers’ liability is determined.” U.S. Fid. & Guar. Co. v. A & S Mfg. Co., 48 F.3d 131,
26   134 (4th Cir. 1995).       Therefore, “[t]he insurers share the primary goal of avoiding
27   obligations to [insured], and the district court properly realign[s] them as plaintiffs opposite
28

                                                    9
                                           NOTICE OF REMOVAL
     Case 8:20-cv-02268-DOC-DFM Document 1 Filed 12/02/20 Page 10 of 25 Page ID #:10



 1     the defendant [insured].” Id.; see also Builders Mut. Ins. Co. v. Dragas Mgmt. Corp., 497
 2     F. App’x 313, 316 (4th Cir. 2012); First Am. Title Ins. Corp. v. JP Morgan Chase & Co.,
 3     384 F. App’x 64, 66 (3d Cir. 2010); U.S. Fid. & Guar. Co. v. Thomas Solvent Co., 955
 4     F.2d 1085, 1088–89 (6th Cir. 1992).1
 5           28.    That analysis applies with equal force here. The primary matter in dispute is
 6     whether ACE, and the Additional Insurers, must defend and/or indemnify McKesson. And
 7     although ACE ostensibly pleads claims against the Additional Insurers, the interests of the
 8     Additional Insurers “coincide with those of the plaintiff [ACE]” because all of the insurers
 9     dispute their coverage obligations to McKesson. Cont’l Airlines, Inc., 819 F.2d at 1523.
10     In other words, “[t]he insurers share the primary goal of avoiding obligations to
11     [McKesson].” U.S. Fid. & Guar. Co., 48 F.3d at 134. Consequently, the court must
12     “[re]align for jurisdictional purposes those parties.” Prudential Real Estate Affiliates, Inc.,
13     204 F.3d at 873.
14           29.    Indeed, the vast majority of the allegations in the Complaint focus on ACE’s
15     obligations to defend or indemnify McKesson under the insurance policies ACE issued to
16     McKesson. See, e.g., Compl. ¶¶ 1–10 (introduction), 22–46 (factual allegations). Any
17     claims ACE may have against the Additional Insurers are secondary to and derivative of
18     the main issue, which is whether ACE (and the other insurers) have obligations to defend
19

20
       1
         Before the Ninth Circuit articulated the primary purpose test, the Ninth Circuit only once
21
       addressed the question of alignment for insurers versus insureds, in an unpublished
22     decision from the 1980s. See Chicago Ins. Co. v. Kilbuck, 857 F.2d 1477 (9th Cir. 1988).
       There, the Court stated in a single paragraph that the district court did not abuse its
23
       discretion in denying to realign the parties because “[t]he parties were properly aligned
24     when the suit was first brought, as plaintiff Chicago Insurance Co. (Chicago) then had an
       active controversy with defendant Oscar Kilbuck over its liability for the accident, and with
25
       defendant Industrial over the extent of Chicago’s liability as excess insurer.” Id. (internal
26     citation omitted). The Court did not ask what the “primary matter in dispute” was, nor did
       it evaluate whether the excess insurer liability claim flowed only from the primary issue of
27
       liability. Subsequently, in Prudential Real Estate Affiliates, the Ninth Circuit definitively
28     articulated the primary purpose test as the law of the Circuit. 204 F.3d at 873.

                                                     10
                                            NOTICE OF REMOVAL
     Case 8:20-cv-02268-DOC-DFM Document 1 Filed 12/02/20 Page 11 of 25 Page ID #:11



 1     and/or indemnify McKesson in connection with the opioid-related lawsuits. See Prudential
 2     Real Estate Affiliates, Inc., 204 F.3d at 874 (“Where we have realigned parties according
 3     to their interests, those interests have involved substantial legal rights or detriments flowing
 4     from the resolution of the primary matter in dispute.”).
 5           30.    For example, ACE’s Complaint requests only that, “[t]o the extent that the
 6     court determines that ACE has any obligation to provide defense and/or indemnity
 7     coverage [to McKesson] for any of the underlying Opioid Lawsuits that are the subject
 8     matter of this case, ACE seeks a declaration of the rights and obligations, if any, of the
 9     other insurers with respect to coverage [to McKesson] for any of the underlying Opioid
10     Lawsuits under terms, conditions, and exclusions of their respective policies.” Compl. ¶ 54
11     (emphases added).      Thus, by the Complaint’s own terms, the Court may reach the
12     secondary question of what obligations, if any, the Additional Insurers may have to ACE
13     only if the Court first finds that ACE must indemnify McKesson.
14           31.    In short, the “primary dispute” is whether ACE (and Additional Insurers) must
15     provide McKesson coverage in connection with the opioid lawsuits. As to that dispute, the
16     Additional Insurers are aligned with ACE because all insurers have disputed their coverage
17     obligations to McKesson in connection with the defense and/or indemnity of the opioid-
18     related lawsuits. And whatever claims ACE may have against the Additional Insurers are
19     entirely derivative of the primary issue of ACE and the Additional Insurers’ coverage
20     obligations to McKesson.
21           32.    Consequently, the parties should be realigned for purposes of jurisdiction to
22     place all insurers—ACE and Additional Insurers—as plaintiffs, opposite McKesson as the
23     sole defendant. See Scotts Co. LLC, 688 F.3d at 1158.
24                  2.     There is complete diversity between McKesson and the properly
25                         joined parties.
26           33.    Once the parties are realigned such that all of the insurer parties (ACE and
27     Additional Insurers) are plaintiffs opposite defendant McKesson, there is complete
28     diversity between the properly joined parties.

                                                     11
                                             NOTICE OF REMOVAL
     Case 8:20-cv-02268-DOC-DFM Document 1 Filed 12/02/20 Page 12 of 25 Page ID #:12



 1           34.    Although three of the named Additional Insurers—Lexington, Munich
 2     Reinsurance America, and XL Insurance America—are alleged to have Delaware
 3     citizenship, like McKesson, those three Additional Insurers did not issue insurance policies
 4     under which McKesson seeks coverage for the opioid-related actions and thus are
 5     improperly joined. See infra § IV.A.3. Moreover, ACE has filed papers to voluntarily
 6     dismiss Munich Reinsurance America and XL Insurance America from this action.
 7     Voluntary dismissals have also been filed for 11 other Additional Insurers initially named
 8     in the Complaint.
 9           35.    For purposes of diversity jurisdiction, a corporation is “a citizen of every State
10     and foreign state by which it has been incorporated and of the State or foreign state where
11     it has its principal place of business.” 28 U.S.C. § 1332(c)(1). The Ninth Circuit has not
12     yet ruled on how to determine the citizenship of a Lloyd’s of London Syndicate and circuits
13     are split as to whether to treat Lloyd’s Syndicates as unincorporated associations or non-
14     legal entities subject to the “real parties to the controversy test.” See Certain Underwriters
15     at Lloyd’s of London Syndicates v. Travelers Indem. Co., No. C06-5238 RBL, 2006 WL
16     1896341, at *2 (W.D. Wash. July 7, 2006) (collecting cases). This Court need not
17     determine that issue because there is diversity of citizenship under both approaches to the
18     citizenship of Lloyd’s Syndicates.
19           36.    McKesson is a corporation organized under the laws of Delaware with its
20     principal place of business in Texas.
21           37.    Neither ACE nor any of the properly joined Additional Insurers are citizens
22     of Delaware or Texas.
23           38.    ACE is a corporation organized under the laws of Pennsylvania with its
24     principal place of business in Pennsylvania. It is not a citizen of Texas or Delaware.
25           39.    AIU Insurance Company is a corporation organized under the laws of New
26     York with its principal place of business in New York. It is not a citizen of Texas or
27     Delaware.
28

                                                     12
                                            NOTICE OF REMOVAL
     Case 8:20-cv-02268-DOC-DFM Document 1 Filed 12/02/20 Page 13 of 25 Page ID #:13



 1           40.     Arch Reinsurance Limited is a corporation organized under the laws of
 2     Bermuda with its principal place of business in Bermuda. It is not a citizen of Texas or
 3     Delaware. On November 20, 2020, ACE filed a Request for Dismissal to dismiss without
 4     prejudice Arch Reinsurance Limited from the action. See Ex. B, Part 3 at 9–12.
 5           41.     Argo Re Limited is a corporation organized under the laws of Bermuda with
 6     its principal place of business in Bermuda. It is not a citizen of Texas or Delaware. On
 7     November 20, 2020, ACE filed a Request for Dismissal to dismiss without prejudice Argo
 8     Re Limited from the action. See Ex. B, Part 3 at 13–16.
 9           42.     Aspen Insurance UK Limited is a corporation organized under the laws of the
10     United Kingdom with its principal place of business in the United Kingdom. It is not a
11     citizen of Texas or Delaware. On November 20, 2020, ACE filed a Request for Dismissal
12     to dismiss without prejudice Aspen Insurance UK Limited from the action. See Ex. B, Part
13     3 at 17–20.
14           43.     Canopius Underwriting Bermuda Limited is a corporation organized under
15     the laws of Bermuda with its principal place of business in Bermuda. It is not a citizen of
16     Texas or Delaware.2 On November 20, 2020, ACE filed a Request for Dismissal to dismiss
17     without prejudice Canopius Underwriting Bermuda Limited from the action. See Ex. B,
18     Part 3 at 21–24.
19           44.     Endurance Specialty Insurance Limited is a corporation organized under the
20     laws of Bermuda with its principal place of business in Bermuda. It is not a citizen of
21     Texas or Delaware. On November 20, 2020, ACE filed a Request for Dismissal to dismiss
22     without prejudice Endurance Specialty Insurance Limited from the action. See Ex. B, Part
23     3 at 25–28.
24

25

26
       2
        McKesson notes that Canopius Underwriting Bermuda Limited is a managing general
27
       agent. McKesson takes no position in this Notice of Removal as to whether the
28     managing general agent is a proper party.

                                                   13
                                           NOTICE OF REMOVAL
     Case 8:20-cv-02268-DOC-DFM Document 1 Filed 12/02/20 Page 14 of 25 Page ID #:14



 1           45.    Golden State Insurance Co. Ltd is a corporation organized under the laws of
 2     Bermuda with its principal place of business in Bermuda. It is not a citizen of Texas or
 3     Delaware.
 4           46.    Great Lakes Insurance Company SE is a corporation organized under the laws
 5     of Germany with its principal place of business in Germany. It is not a citizen of Texas or
 6     Delaware. On November 20, 2020, ACE filed a Request for Dismissal to dismiss without
 7     prejudice Great Lakes Insurance Company SE from the action. See Ex. B, Part 3 at 29–32.
 8           47.    Liberty Special Markets Agency is a corporation organized under the laws of
 9     Bermuda with its principal place of business in Bermuda. It is not a citizen of Texas or
10     Delaware.3 On November 20, 2020, ACE filed a Request for Dismissal to dismiss without
11     prejudice Liberty Special Markets Agency from the action. See Ex. B, Part 3 at 37–40.
12           48.    National Fire & Marine Insurance Company is a corporation organized under
13     the laws of Nebraska with its principal place of business in Nebraska. It is not a citizen of
14     Texas or Delaware.
15           49.    National Union Fire Insurance Company is a corporation organized under the
16     laws of Pennsylvania with its principal place of business in New York. It is not a citizen
17     of Texas or Delaware.
18           50.    North American Capacity Insurance Company is a corporation organized
19     under the laws of New Hampshire with its principal place of business in Missouri. It is not
20     a citizen of Texas or Delaware. On November 20, 2020, ACE filed a Request for Dismissal
21     to dismiss without prejudice North American Capacity Insurance Company from the
22     action. See Ex. B, Part 3 at 49–52.
23           51.    The Complaint names “Certain Underwriters at Lloyd’s London, Subscribing
24     to Policy No. B0509BOWCN1500017.” Compl. ¶ 15l. The underwriters for that policy
25

26
       3
        McKesson notes that Liberty Special Markets Agency Limited (f/k/a Iron-Starr Excess
27
       Agency Limited) is a managing general agent. McKesson takes no position in this Notice
28     of Removal as to whether the managing general agent is a proper party.

                                                    14
                                             NOTICE OF REMOVAL
     Case 8:20-cv-02268-DOC-DFM Document 1 Filed 12/02/20 Page 15 of 25 Page ID #:15



 1     are Lloyd’s of London Syndicate Nos. 9984 & 2007. The Lloyd’s of London Syndicates
 2     are London-based entities and, on information and belief, all of the underwriting members
 3     of Syndicate Nos. 9984 and 2007 are UK companies with principal places of business in
 4     the UK. Syndicate Nos. 9984 and 2007 are not themselves, nor are their members, citizens
 5     of Texas or Delaware.
 6           52.   The Complaint names “Certain Underwriters at Lloyd’s London, Subscribing
 7     to Policy No. B0509BOWCN1600451.” Compl. ¶ 15m. The underwriters for that policy
 8     are Lloyd’s of London Syndicate Nos. 9984 & 2007. The Lloyd’s of London Syndicates
 9     are London-based entities and, on information and belief, all of the underwriting members
10     of Syndicate Nos. 9984 and 2007 are UK companies with principal places of business in
11     the UK. Syndicate Nos. 9984 and 2007 are not themselves, nor are their members, citizens
12     of Texas or Delaware.
13           53.   The Complaint names “Certain Underwriters at Lloyd’s London, Subscribing
14     to Policy No. B0509BOWCN1700408.” Compl. ¶ 15n. The underwriters for that policy
15     are Lloyd’s of London Syndicate Nos. 9984 & 2007. The Lloyd’s of London Syndicates
16     are London-based entities and, on information and belief, all of the underwriting members
17     of Syndicate Nos. 9984 and 2007 are UK companies with principal places of business in
18     the UK. Syndicate Nos. 9984 and 2007 are not themselves, nor are their members, citizens
19     of Texas or Delaware.
20           54.   The Complaint names “Certain Underwriters at Lloyd’s London, Subscribing
21     to Policy No. 509/DL554610.” Compl. ¶ 15o. The underwriters for that policy are Lloyd’s
22     of London Syndicate Nos. 2003 & 2007. The Lloyd’s of London Syndicates are London-
23     based entities and, on information and belief, all of the underwriting members of Syndicate
24     Nos. 2003 and 2007 are UK companies with principal places of business in the UK.
25     Syndicate Nos. 2003 and 2007 are not themselves, nor are their members, citizens of Texas
26     or Delaware.
27           55.   The Complaint names “Certain Underwriters at Lloyd’s London, Subscribing
28     to Policy No. B0509BOWCN1600450.” Compl. ¶ 15p. The underwriters for that policy

                                                   15
                                           NOTICE OF REMOVAL
     Case 8:20-cv-02268-DOC-DFM Document 1 Filed 12/02/20 Page 16 of 25 Page ID #:16



 1     are Lloyd’s of London Syndicate Nos. 2003 & 2007. The Lloyd’s of London Syndicates
 2     are London-based entities and, on information and belief, all of the underwriting members
 3     of Syndicate Nos. 2003 and 2007 are UK companies with principal places of business in
 4     the UK. Syndicate Nos. 2003 and 2007 are not themselves, nor are their members, citizens
 5     of Texas or Delaware.
 6           56.   The Complaint names “Certain Underwriters at Lloyd’s London, Subscribing
 7     to Policy No. B0509BOWCN1700419.” Compl. ¶ 15q. The correct policy number is
 8     B0509BOWCN17000409 and the underwriters for that policy are Lloyd’s of London
 9     Syndicate Nos. 2003 & 2007. The Lloyd’s of London Syndicates are London-based
10     entities and, on information and belief, all of the underwriting members of Syndicate Nos.
11     2003 and 2007 are UK companies with principal places of business in the UK. Syndicate
12     Nos. 2003 and 2007 are not themselves, nor are their members, citizens of Texas or
13     Delaware.
14           57.   Accordingly, all of the properly joined Additional Insurers are citizens of
15     States or foreign states other than Delaware and Texas.
16                 3.     The non-diverse Additional Insurers (among others) are
17                        fraudulently joined.
18           58.   In determining whether there is complete diversity for jurisdiction and
19     removal, courts disregard the citizenship of non-diverse defendants who have been
20     fraudulently joined. Chesapeake & Ohio Ry. Co. v. Cockrell, 232 U.S. 146, 152 (1914);
21     see also Hunter v. Philip Morris USA, 582 F.3d 1039, 1043 (9th Cir. 2009).
22           59.   Under Ninth Circuit law, “[f]raudulent joinder is established . . . if a defendant
23     shows that an ‘individual[] joined in the action cannot be liable on any theory’”—in other
24     words, if the plaintiff would be unable to “to establish a cause of action against the non-
25     diverse party in state court.” Grancare, LLC v. Thrower by & through Mills, 889 F.3d 543,
26     548 (9th Cir. 2018) (quoting Ritchey v. Upjohn Drug Co., 139 F.3d 1313, 1318 (9th Cir.
27     1998)). In particular, the Ninth Circuit has held that joinder is fraudulent where the
28     defendant in question “is not a party to any relevant contract on which plaintiff could

                                                    16
                                           NOTICE OF REMOVAL
     Case 8:20-cv-02268-DOC-DFM Document 1 Filed 12/02/20 Page 17 of 25 Page ID #:17



 1     predicate a claim against [the defendant].” United Computer Sys., Inc. v. AT & T Corp.,
 2     298 F.3d 756, 761 (9th Cir. 2002).
 3           60.    That is exactly the case here. Although the Complaint alleges that Lexington,
 4     Munich Reinsurance America, and XL Insurance America are incorporated in Delaware,
 5     and thus are not diverse, the citizenship of those parties, along with three others 4
 6     (collectively, the “Non-Issuing Insurers”), must be disregarded, because none of them is
 7     “a party to any relevant contract” and could not be liable to ACE on “any theory.” United
 8     Computer Sys., 298 F.3d at 761; Grancare, LLC, 889 F.3d at 548. Those named parties
 9     are thus fraudulently joined. See infra ¶¶ 62a–c. Moreover, ACE has already filed
10     Requests for Dismissal of all but one of the Non-Issuing Insurers. The only remaining
11     Non-Issuing Insurer is Lexington, which ACE incorrectly alleges is the successor in
12     interest to policies issued to McKesson.
13           61.    ACE named the Non-Issuing Insurers as parties that, “on information and
14     belief, issued insurance policies to McKesson covering the relevant period of the Opioid
15     Lawsuits”—policies under which “McKesson asserts that insurance coverage for the
16     Opioid Lawsuits is available.” Compl. ¶ 14. ACE’s sole claim against the Non-Issuing
17     Insurers is for a “declaration of the rights and obligations, if any, of the[se] . . . insurers
18     with respect to coverage for any of the underlying Opioid Lawsuits under terms, conditions,
19     and exclusions of their respective policies.” Id. ¶ 54. ACE’s claims therefore turn on the
20     allegation that the Non-Issuing Insurers issued insurance policies to McKesson under
21     which McKesson is seeking coverage for the Opioid Lawsuits—which they did not.5
22

23

24     4
         The additional three Non-Issuing Insurers are Ironshore Specialty Insurance Company,
25     Markel American Insurance Company, and Swiss Re International SE. See infra ¶¶ 64a–
       c.
26
       5
        Tellingly, the Non-Issuing Insurers that ACE named in its Complaint are US-based
27
       affiliates of the foreign-based insurers that actually did issue insurance policies to
28     McKesson under which McKesson is seeking coverage for the opioid-related lawsuits.

                                                     17
                                            NOTICE OF REMOVAL
     Case 8:20-cv-02268-DOC-DFM Document 1 Filed 12/02/20 Page 18 of 25 Page ID #:18



 1           62.      Specifically, as to the three Non-Issuing Insurers with alleged Delaware
 2     citizenship:
 3                    a.   The Complaint names “Lexington Insurance Company (formerly known
 4                         as AIG Excess Liability Company Limited, formerly known as Starr
 5                         Excess Liability Insurance Company),” Compl. ¶ 15j, a corporation
 6                         allegedly organized under the laws of Delaware with its principal Place
 7                         of Business in Massachusetts. Id. Lexington, however, did not issue any
 8                         relevant insurance policies to McKesson nor is it the successor in interest
 9                         to an insurer that issued relevant insurance policies to McKesson.
10                         Rather, American International Reinsurance Ltd. (of which Lexington is
11                         a U.S. affiliate within the AIG group of companies) is the successor in
12                         interest to insurance policies issued by Starr Excess Liability and AIG
13                         Excess Liability and under which McKesson seeks coverage for opioid
14                         actions.   American International Reinsurance Ltd. is a corporation
15                         organized under the laws of Bermuda with its principal place of business
16                         in Bermuda. It is not a citizen of Texas or Delaware.
17                    b.   The Complaint names “Munich Reinsurance America, Inc.,” Compl.
18                         ¶ 15s, a corporation allegedly organized under the laws of Delaware with
19                         its principal Place of Business in New Jersey. Id. On November 20,
20                         2020, ACE filed a Request for Dismissal to dismiss without prejudice
21                         Munich Reinsurance America from the action. See Ex. B, Part 3 at 45–
22                         48. Moreover, Munich Reinsurance America did not issue any relevant
23                         insurance policies to McKesson. Rather, Great Lakes Reinsurance SE
24                         (of which Munich Reinsurance America is a U.S. affiliate) issued a
25                         policy to McKesson and under which McKesson seeks coverage for
26                         opioid actions. Great Lakes Reinsurance SE is a corporation organized
27                         under the laws of Germany with its principal place of business in
28                         Germany. It is not a citizen of Texas or Delaware.

                                                      18
                                             NOTICE OF REMOVAL
     Case 8:20-cv-02268-DOC-DFM Document 1 Filed 12/02/20 Page 19 of 25 Page ID #:19



 1                 c.   The Complaint names “XL Insurance America, Inc.,” Compl. ¶ 15x, a
 2                      corporation allegedly organized under the laws of Delaware with its
 3                      principal Place of Business in Connecticut. Id. On November 20, 2020,
 4                      ACE filed a Request for Dismissal to dismiss without prejudice XL
 5                      Insurance America from the action.        See Ex. B, Part 3 at 57–60.
 6                      Moreover, XL Insurance America did not issue any relevant insurance
 7                      policies to McKesson. Rather, XL Bermuda Ltd. (of which XL Insurance
 8                      America is a U.S. affiliate) issued a policy to McKesson under which
 9                      McKesson seeks coverage for opioid actions. XL Bermuda Ltd. is a
10                      corporation organized under the laws of Bermuda with its principal place
11                      of business in Bermuda. It is not a citizen of Texas or Delaware.
12           63.   ACE has no conceivable claim against Lexington, Munich Reinsurance
13     America, or XL Insurance America—the only three purportedly non-diverse parties (two
14     of which ACE has already voluntarily dismissed)—because they “[are] not a party to any
15     relevant contract on which plaintiff [ACE] could predicate a claim against [them].” United
16     Computer Sys., Inc., 298 F.3d at 761. Those parties are thus fraudulently joined and their
17     citizenship is therefore not considered for purposes of diversity jurisdiction and removal.
18     Grancare, LLC, 889 F.3d at 548; United Computer Sys., Inc., 298 F.3d at 761; Hunter, 582
19     F.3d at 1043.
20           64.   Three other Non-Issuing Insurers do not have alleged Delaware or Texas
21     citizenship but are nonetheless fraudulently joined and as to each party ACE has filed a
22     Request for Dismissal:
23                 a.   The Complaint names “Ironshore Specialty Insurance Company,”
24                      Compl. ¶ 15i, a corporation allegedly organized under the laws of
25                      Arizona with its principal place of business in New York. Id. Ironshore
26                      Specialty Insurance Company did not issue any relevant insurance
27                      policies to McKesson. On November 20, 2020, ACE filed a Request for
28

                                                   19
                                           NOTICE OF REMOVAL
     Case 8:20-cv-02268-DOC-DFM Document 1 Filed 12/02/20 Page 20 of 25 Page ID #:20



 1                       Dismissal to dismiss without prejudice Ironshore Specialty Insurance
 2                       Company from the action. See Ex. B, Part 3 at 33–36.
 3                  b.   The Complaint names “Markel American Insurance Company,” Compl.
 4                       ¶ 15r, a corporation allegedly organized under the laws of Virginia with
 5                       its principal place of business in Virginia.        Id.   Markel American
 6                       Insurance Company did not issue any relevant insurance policies to
 7                       McKesson. On November 20, 2020, ACE filed a Request for Dismissal
 8                       to dismiss without prejudice Markel American Insurance Company from
 9                       the action. See Ex. B, Part 3 at 41–44.
10                  c.   The Complaint names “Swiss Re International SE,” Compl. ¶ 15w, a
11                       corporation allegedly organized under the laws of Switzerland with its
12                       principal place of business in Switzerland. Id. Swiss Re International
13                       SE did not issue any relevant insurance policies to McKesson. On
14                       November 20, 2020, ACE filed a Request for Dismissal to dismiss
15                       without prejudice Swiss Re International SE from the action. See Ex. B,
16                       Part 3 at 53–56.
17            65.   Because there is complete diversity between the properly joined parties,
18     removal of this action to federal court is proper. United Computer Sys., Inc., 298 F.3d at
19     763.
20            B.    There Is Complete Diversity When the Parties Are Properly Realigned
21                  as McKesson versus ACE versus Third-Party Additional Insurer
                    Defendants.
22
              66.   In the alternative, and as a separate and independent basis supporting
23
       jurisdiction, there is complete diversity of citizenship here if the Court realigns the parties
24
       such that McKesson is considered the sole plaintiff, ACE the sole defendant, and
25
       Additional Insurers third-party defendants to a cross-claim from ACE, see infra Part
26
       IV.B.1. Realigned this way, there would be complete diversity between McKesson, the
27
       sole plaintiff, and ACE, the sole defendant, see infra Part IV.B.2.
28

                                                     20
                                            NOTICE OF REMOVAL
     Case 8:20-cv-02268-DOC-DFM Document 1 Filed 12/02/20 Page 21 of 25 Page ID #:21



 1                  1.    Realignment is proper.
 2           67.    As explained in paragraphs 25–26, supra, this Court must “look beyond the
 3     pleadings” to determine “the actual interests of the parties respecting the subject matter of
 4     the lawsuit.” Prudential Real Estate Affiliates, Inc., 204 F.3d at 872. Viewed under this
 5     standard, the primary dispute is whether ACE must defend or indemnify McKesson and, if
 6     so, whether ACE has an equitable claim against the Additional Insurers for contribution
 7     based on those insurers’ contractual obligations to McKesson. Aligned in accord with this
 8     understanding, McKesson would be considered the sole plaintiff, ACE the sole defendant,
 9     and Additional Insurers third-party defendants to ACE’s cross-claim.
10           68.    The primary dispute at issue here, Scotts Co. LLC, 688 F.3d at 1158, is
11     whether ACE (and any other Additional Insurer) is required to defend and indemnify
12     McKesson under the insurance policies ACE issued to McKesson. See supra ¶¶ 28–30;
13     Compl. ¶¶ 48, 51. These claims stem from the fact that “McKesson has asserted that it is
14     entitled under the [ACE] Policies to the costs it has incurred and will continue to incur
15     defending the Opioid Lawsuits,” and “for its settlements of and potential liabilities from
16     the Opioid Lawsuits.” Id. ¶¶ 48, 51. Thus, the basis of ACE’s request for declaratory relief
17     is McKesson’s claim against ACE for defense and indemnification under the policies.
18     Thus, properly viewed, this is a claim asserted by McKesson, as a plaintiff, against ACE,
19     as defendant, to obtain McKesson’s rights under the insurance policy. Cf. Cas. Indem.
20     Exch. v. High Croft Enterprises, Inc., 714 F. Supp. 1190, 1193–94 (S.D. Fla. 1989)
21     (holding that action brought by insured against insurer would be proper action compared
22     to action brought by insurer against insured in separate forum).
23           69.    ACE’s claims against the Additional Insurers are in effect supplemental or
24     cross-claims against third-party defendants. Federal Rule of Civil Procedure 14 allows a
25     defendant, “as third-party plaintiff, [to] serve a summons and complaint on a nonparty who
26     is or may be liable to it for all or part of the claim against it.” Fed. R. Civ. P. 14(a)(1).
27     ACE’s claims for contribution against the Additional Insurers are precisely that: ACE
28     pleads a claim against the Additional Insurers to determine their “rights and obligations”

                                                    21
                                           NOTICE OF REMOVAL
     Case 8:20-cv-02268-DOC-DFM Document 1 Filed 12/02/20 Page 22 of 25 Page ID #:22



 1     to provide defense or indemnity coverage to McKesson only “[t]o the extent that the court
 2     determines that ACE has any obligation to provide defense and/or indemnity coverage” to
 3     McKesson. Compl. ¶ 54. Thus, ACE’s Complaint effectively sets out a contribution claim
 4     against the Additional Insurers seeking to find them liable for any portion of the coverage
 5     for which ACE is found liable. See Fireman’s Fund Ins. Co. v. Maryland Cas. Co., 65 Cal.
 6     App. 4th 1279, 1293 (1998) (“In the insurance context, the right to contribution arises when
 7     several insurers are obligated to indemnify or defend the same loss or claim, and one insurer
 8     has paid more than its share of the loss or defended the action without any participation by
 9     the others. Where multiple insurance carriers insure the same insured and cover the same
10     risk, each insurer has independent standing to assert a cause of action against its coinsurers
11     for equitable contribution.”). These types of claims are commonly brought by defendant
12     insurers against third-party insurers in coverage actions. See, e.g., Miller v. Sec. Life of
13     Denver Ins. Co., No. C 11-1175 PJH, 2011 WL 7762985, at *1 (N.D. Cal. Dec. 14, 2011)
14     (discussing third-party complaint for contribution brought by insurer defendant against
15     third-party insurers defendants); Bank of Am. v. Travelers Indem. Co., No. C07-0322RSL,
16     2009 WL 529227, at *1 (W.D. Wash. Mar. 2, 2009) (same).
17           70.    The “primary matter in dispute” is whether ACE must provide defense and
18     indemnity coverage for McKesson under the policies it issued McKesson. Prudential Real
19     Estate Affiliates, 204 F.3d at 873. ACE’s claims against the Additional Insurers are
20     properly viewed as third-party claims. Properly aligned, McKesson is the sole plaintiff
21     asserting claims against ACE for defense and indemnification under McKesson’s insurance
22     policies. ACE has impleaded the Additional Insurers as third-party defendants, seeking
23     claims for contribution to the extent that ACE is found liable to McKesson in the primary
24     action. See, e.g., Rainier Econ. Dev. Council v. United States Gypsum Co., No. 09-00479-
25     HA, 2009 WL 10733447, at *1 (D. Or. July 6, 2009) (realigning case for jurisdictional
26     purposes to consider the primary defendant as the plaintiff, the original plaintiff as the
27     defendant, and the additional defendants as third-party defendants).
28

                                                    22
                                            NOTICE OF REMOVAL
     Case 8:20-cv-02268-DOC-DFM Document 1 Filed 12/02/20 Page 23 of 25 Page ID #:23



 1                  2.    There is complete diversity between McKesson and ACE.
 2           71.    Once realigned as McKesson versus ACE versus third-party defendant
 3     Additional Insurers, there is complete diversity between McKesson and ACE.
 4           72.    McKesson is a corporation organized under the laws of Delaware with its
 5     principal place of business in Texas.
 6           73.    ACE is a corporation organized under the laws of Pennsylvania with its
 7     principal place of business in Pennsylvania.
 8           74.    Under this realignment, the citizenship of the Additional Insurers is irrelevant
 9     to the diversity analysis because the Court has supplemental jurisdiction over any claim by
10     a defendant against a non-diverse third-party defendant. 28 U.S.C. § 1367(b); see also,
11     e.g., Boys v. Abbott Labs., 122 F.R.D. 583, 585 (W.D. Wash. 1988) (“[A] defendant’s
12     impleading of a non-diverse third-party defendant does not defeat diversity jurisdiction.”).
13           75.    Because there is complete diversity between McKesson, the plaintiff, and
14     ACE, the sole defendant, removal of this action to federal court is proper. In re Digimarc
15     Corp. Derivative Litig., 549 F.3d 1223, 1234 (9th Cir. 2008).
16
             C.     The Amount in Controversy Exceeds $75,000.
17           76.    “[A] defendant’s notice of removal need include only a plausible allegation
18     that the amount in controversy exceeds the jurisdictional threshold.” Dart Cherokee Basin
19     Operating Co. v. Owens, 135 S. Ct. 547, 554 (2014). “[W]hen a defendant seeks federal
20     court adjudication, the defendant’s amount-in-controversy allegation should be accepted
21     when not contested by the plaintiff or questioned by the court.” Id. at 553.
22           77.    Here, ACE seeks, inter alia, a declaratory judgment that it is not required to
23     defend or indemnify McKesson under policies it issued McKesson for McKesson’s
24     “settlements of and potential liabilities from the Opioid Lawsuits.” Compl. ¶ 51. ACE
25     further alleges that the settlement for one of the lawsuits amounted to over $215 million,
26     Compl. ¶ 46, and another was over $37 million, id. ¶ 39. Moreover, each of the relevant
27

28

                                                      23
                                           NOTICE OF REMOVAL
     Case 8:20-cv-02268-DOC-DFM Document 1 Filed 12/02/20 Page 24 of 25 Page ID #:24



 1     policies at issue has limits of liability of at least $5 million. It is thus clear that the alleged
 2     amount in controversy exceeds $75,000, exclusive of interest and costs.
 3     V.     COMPLIANCE WITH PROCEDURAL REQUIREMENTS
 4            78.    McKesson has satisfied all the procedural requirements for removal under
 5     28 U.S.C. § 1446 and this Court’s Local Rules.
 6            79.    In accordance with 28 U.S.C. § 1446(b)(2)(A), all defendants that have been
 7     properly joined and served in this action must join in or consent to this removal under 28
 8     U.S.C. § 1332.
 9            80.    Because McKesson is the sole defendant under McKesson’s primary theory
10     of realignment, see supra Part IV.A, and the sole Plaintiff under the alternative theory of
11     realignment, see supra Part IV.B, McKesson has no proper co-defendants whose consent
12     would be required for removal. See 28 U.S.C. § 1446(b)(2) (“When a civil action is
13     removed solely under section 1441(a), all defendants who have been properly joined and
14     served must join in or consent to the removal of the action.”) (emphasis added).
15            81.    After filing this Notice, in accordance with 28 U.S.C. § 1446(d), McKesson
16     will serve a copy of this Notice upon ACE and will file a copy of the Notice with the
17     Clerk of the Superior Court of the State of California, County of Orange.
18            82.    By filing this Notice of Removal, McKesson does not waive any defense
19     that may be available to it, and expressly reserves all such defenses, including those
20     related to personal jurisdiction and service of process.
21            83.    If any question arises as to propriety of removal to this Court, McKesson
22     requests the opportunity to present a brief and oral argument in support of its position that
23     this case has been properly removed.
24            84.    McKesson reserves the right to amend or further supplement this Notice.
25
       VI.    CONCLUSION
26
              85.    WHEREFORE, McKesson removes this action to this Court for further
27
       proceedings according to law.
28

                                                       24
                                              NOTICE OF REMOVAL
     Case 8:20-cv-02268-DOC-DFM Document 1 Filed 12/02/20 Page 25 of 25 Page ID #:25



 1     DATED: December 2, 2020             By: /s/ Nathan E. Shafroth
 2                                         Nathan E. Shafroth (Bar No. 232505)
                                           COVINGTON & BURLING LLP
 3                                         Salesforce Tower, 415 Mission Street
 4                                         San Francisco, CA 94105-2533
                                           Telephone: + 1 (415) 591-6000
 5                                         Facsimile: + 1 (415) 591-6091
 6                                         nshafroth@cov.com
 7                                         Anna Engh (pro hac vice forthcoming)
 8                                         COVINGTON & BURLING LLP
                                           One CityCenter
 9                                         850 Tenth Street, N.W.
10                                         Washington, D.C. 20001
                                           Telephone: + 1 (202) 662-6000
11                                         Facsimile: + 1 (202) 662-6291
12                                         aengh@cov.com
13                                         David Luttinger (pro hac vice forthcoming)
14                                         Cléa P.M. Liquard (pro hac vice forthcoming)
                                           COVINGTON & BURLING LLP
15                                         The New York Times Building
16                                         620 Eighth Avenue
                                           New York, New York 10018
17                                         Telephone: + 1 (212) 841-1000
18                                         Facsimile: + 1 (212) 841-1010
                                           dluttinger@cov.com; cliquard@cov.com
19

20
                                           Attorneys for Defendant Insured McKesson
21                                         Corporation
22

23

24

25

26

27

28

                                              25
                                       NOTICE OF REMOVAL
